DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 5,906,335) in view of Davis et al. (US 4,605,355) and Kramer (US 2011/0233325).
In re. claim 1, Thompson teaches a propeller assembly (Fig. 2) for use with a balloon apparatus for lighter than air operation in the stratosphere (utilized for lighter than air aircraft) (col. 1, ln. 35-38), the balloon apparatus having a balloon envelope (12), and a connecting member (38), the propeller assembly comprising: at least two propeller blades (22, 24) (fig. 2), each propeller blade having a connection end and a blade end remote from the connection end (fig. 2); and a hub 
Thompson fails to disclose and a set of a plurality of fasteners securing the propeller blades to the central hub element, the blades and the hub assembly have a combined mass of between 1.0-3.0 Kg, and the connecting member connecting the balloon envelope to a payload.
Davis teaches a plurality of fasteners (70) securing the propeller blades (16) to the central hub element (20) (fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson to incorporate the teachings of Davis to have the recited fastening arrangement to the central hub element, since there are a finite number of identified, predictable potential solutions to fasten the propellers to the hub and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so allows most of the centripetal force required to retain the blades within the socket to be carried by the bolts directly in shear.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Davis to have the recited mass, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Davis to include the teachings of Kramer to have the connecting member attached to a payload, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of carrying a payload with the lighter than air vehicle. 
In re. claims 2-3, Thompson as modified by Davis and Kramer fail to disclose the propeller blades provide a propeller diameter of between 1 - 5 m, or on the order of 2m.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Davis and Kramer to have the recited propeller diameter, since Davis states propellers of different diameters suitable to any of a wide range of ultralight aircraft may be assembled and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re. claims 4-5, Thompson as modified by Davis and Kramer fail to disclose the propeller assembly of claim 1, wherein the central hub is machined aluminum or die cast, wherein the die cast central hub is formed of aluminum.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Davis and Kramer to have the recited hub material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In re. claim 13, Thompson as modified by Davis and Kramer (see Thompson) teach the propeller assembly of claim 12, further comprising the propeller motor assembly coupled to the shaft, the propeller motor assembly being configured to rotatably actuate the shaft (engine) (col. 5, ln. 40-43).
In re. claim 15, Thompson as modified by Davis and Kramer (see Thompson) teach the propeller assembly of claim 13, wherein the propeller motor assembly is configured to actuate the propeller assembly in a rotational velocity operating mode (as is understood by normal propeller rotation) (fig. 3).
In re. claim 16, Thompson as modified by Davis and Kramer (see Thompson) teach the propeller assembly of claim 13, wherein a pointing direction of the propeller assembly is adjustable about an axis of the lighter than air apparatus (figs. 6A-6B) in response to a control signal received from a lateral propulsion controller (64) of the lighter than air apparatus (fig. 3).
In re. claim 17, Thompson as modified by Davis and Kramer (see Thompson) teach the propeller assembly of claim 13, wherein the motor assembly is configured to receive power from a lateral propulsion controller (64) of the lighter than air apparatus to manage a speed of rotation of the propeller assembly and to determine when to turn the propeller assembly on or off (via throttle controls (71, 75)) (col. 3, ln. 55-56).
In re. claim 18, Thompson as modified by Davis and Kramer (see Davis) teach the propeller assembly of claim 1, wherein the at least two propeller blades are three propeller blades (fig. 2).
In re. claim 20, Thompson as modified by Davis and Kramer (see Thompson) teach the propeller assembly of claim 1, wherein the propeller assembly is constructed in a manner that if .

Claims 7-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as modified by Davis and Kramer as applied to claim 1 above, and further in view of McWhirk (US 8,157,205).

In re. claim 7, Thompson as modified by Davis and Kramer fail to disclose each propeller blade has a plastic shell, the plastic shell comprising a pair of mating shell sides, a first one of the shell sides forming a first side of the propeller blade and a second one of the shell sides forming a second side of the propeller blade.
Cordell teaches each propeller blade has a plastic shell (skin may be made of plastic) (para [0041]) (fig. 7A), the plastic shell comprising a pair of mating shell sides (707, 708), a first one of the shell sides forming a first side of the propeller blade and a second one of the shell sides forming a second side of the propeller blade (fig. 7A) (para [0070]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Davis and Kramer to incorporate the teachings of Cordell to have the recited plastic shell structure, for the purpose of creating blades that are lightweight yet relatively strong, rendering them particularly suitable for aircraft and other applications where weight and/or strength are critical to performance.
In re. claim 8, Thompson as modified by Davis, Kramer, and Cordell (see Cordell) teach the propeller assembly of claim 7, wherein each propeller blade further includes a stiffening spar member (705) disposed between the first and second shell sides (707, 708) (para [0080]).

In re. claims 10-11, Thompson as modified by Davis, Kramer, and Cordell fail to disclose the plastic shell of each propeller blade is formed of a glass fiber reinforced polycarbonate.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Davis, Kramer, and Cordell to have the recited plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 21, Thompson as modified by Davis, Kramer, and Cordell fail to disclose the stiffening spar member has a length of 2/3 the length of the propeller blade.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Davis, Kramer, and Cordell to have the stiffening spar member have a length of 2/3 the length of the propeller blade, since Cordell states spar, inertia weight(s), and/or other features of rotor blade may or may not extend across the entire span of rotor blade, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as modified by Davis and Kramer as applied to claim 13 above, and further in view of McWhirk (US 8,157,205).


McWhirk teaches a temperature sensor coupled to the propeller motor assembly (col. 31, ln. 7-13).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Davis and Kramer to include the teachings of McWhirk to have a temperature sensor coupled to the propeller motor assembly, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of monitoring the engine temperature. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647